Case 2:20-cv-00966-NR Document 415-24 Filed 08/28/20 Page 1 of 3




                 EXHIBIT C-4
           Case 2:20-cv-00966-NR Document 415-24 Filed 08/28/20 Page 2 of 3




                                               25 P.S. ~ 3150.16
  Pa.C.S. documents are current through 2020 Regular Session Act 77; P.S. documents are current through 2020
                                           Regular Session Act 77

Pennsylvania Statutes, Annotated by LexisNexisO > Pennsylvania Stafutes > Title 25. Elections
& Electoral Districts (Chs. 7 — 77) > Chapter 14. Election Code (§§ 2600 — 3597) > Article Xlll-D.
Voting by Qualified Mail-in Electors (§§ 3150.11— 3750.78)



§ 3150.16. Voting by mail-in electors

   (a) General rule. At any time after receiving an official mail-in ballot, but on or before eight o'clock P.M. the day
   of the primary or election, the mail-in elector shall, in secret, proceed to mark the ballot only in black lead pencil,
   indelible pencil or blue, black or blue-black ink, in fountain pen or ball point pen, and then fold the ballot,
   enclose and securely seal the same in the envelope on which is printed, stamped or endorsed "Official Election
   Ballot." This envelope shall then be placed in the second one, on which is printed the form of declaration of the
   elector, and the address of the elector's county board of election and the local election district of the elector.
   The elector shall then fill out, date and sign the declaration printed on such envelope. Such envelope shall then
   be securely sealed and the elector sha►I send same by mail, postage prepaid, except where franked, or deliver
   it in person to said county board of election.
   (a.1) Signature. Any elector who is unable to sign the declaration because of illness or physical disability, shall
   be excused from signing upon making a declaration which shall be witnessed by one adult person in
   substantially the following form:
             hereby declare that I am unable to sign my declaration for voting my mail-in ballot without assistance
            because I am unable to write by reason of my illness or physical disability. I have made or received
            assistance in making my mark in lieu of my signature.
            (Mark)
            (Date)
            (Complete Address of Witness)
            (Signature of Witness)
   (b) Eligibility.
            (1)Any elector who receives and votes amail-in ballot under section 1301-D shall not be eligible to vote
            at a polling place on election day. The district register at each polling place shall clearly identify electors
            who have received and voted mail-in ballots as ineligible to vote at the polling place, and district
            election officers shall not permit electors who voted amail-in ballot to vote at the polling place.
            (2)An elector who requests amail-in ballot and who is not shown on the district register as having voted
            may vote by provisional ballot under section 1210(a.4)(1).
            (3)Notwithstanding paragraph (2), an elector who requests amail-in ballot and who is not shown on the
            district register as having voted the ballot may vote at the polling place if the elector remits the ballot
            and the envelope containing the declaration of the elector to the judge of elections to be spoiled and
            the elector signs a statement subject to the penalties of 18 Pa. C. S. ¢ 4904 (relating to unsworn
            falsification to authorities) which shall be in substantially the following form:
                  hereby declare that I am a qualified registered elector who has obtained an absentee ballot or
                mail-in ballot. I further declare that I have not cast my absentee ballot or mail-in ballot, and that
                instead I remitted my absentee ballot or mail-in ballot to the judge of elections at my polling place to
                be spoiled and therefore request that my absentee ballot or mail-in ballot be voided.

                                                     Ronald Hicks                                                   EXHIBIT
                                                                                                                 Boockvar Ex8 08/21/20
              Case 2:20-cv-00966-NR Document 415-24 Filed 08/28/20 Page 3 of 3

                                                                                                           Page 2 of 2
                                                         25 P.S. § 3150.16

                    (Date)
                    (Signature of Elector)...................... (Address of Elector)
                    (Local Judge of Elections)
     (c) Deadline. Except as provided under 25 Pa. C. S. § 3511 (relating to receipt of voted ballot), a completed
     mail-in ballot must be received in the office of the county board of elections no later than eight o'clock P.M. on
     the day of the primary or election.

~"~IStOt'~/




Act 2019-77 (S.B. 421), § 8, approved October 31, 2019, eff. October 31, 2019; Act 2020-12 (S.B. 422), § 14,
approved March 27, 2020, eff. March 27, 2020.

Annotations




Notes


Editor's Notes

Section 17(2) of Act 2020-12 provides that, "[T]he amendment or addition of the following shall apply to elections
occurring on or after November 2, 2020: (vii) Section 1306-d(b)."

Amendment Notes

The 2020 amendment substituted "'Official Election Ballot" for "'Official Mail in Ballot" at the end of the first
sentence of (a); and added (b)(3).



Pennsylvania Statutes, Annotated by LexisNexisC~
Copyright O 2020 All rights reserved.



  Lnd of nocumcnt




                                                           Ronald Hicks
